Title: From Thomas Jefferson to Edmund Bacon, 14 June 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington June 14. 07.
                        
                        My packages which were shipwrecked having been sent on from Richmond to Monticello, I send you a list of
                            them; and as they have doubtless been wet, and might still grow worse by continuing unopened, I must pray you to open
                            them, to examine particularly the condition of the contents and report it to me in a letter by the first post, that I may
                            know which of them must be replaced, and have time to do it. mr Jefferson informs me that—3. of the casks were missing,
                            but he does not say which numbers they were. this you can inform me of. I think you had better inform mrs Randolph of the
                            condition of every thing and take her advice what to do with them. I salute you with my best wishes.
                        
                            Th: Jefferson
                     
                        
                        
                            
                        
                           
                              No. 1.
                               a barrel of 
                              white Muscovado sugar.
                           
                           
                              2.
                              do.
                              cheese & sundries
                           
                           
                              3.
                              do.
                              raisins, rice, loaf sugar.
                           
                           
                              4.
                              a keg.
                              crackers.
                           
                           
                              5.
                              a cask. 
                              brandy cased.
                           
                           
                              6.
                              7. 8. 9. four boxes. 200. bottles of cyder
                           
                           
                              10.
                              11. 12. three barrels of potatoes.
                           
                           
                              13.
                              
                                  a box containing 36. beef’s tongues
                           
                           
                              14.
                              15. two barrels of cyder for vinegar.
                           
                           
                              16.
                              
                                  a box containing 12. boxes of prunes & 4. of figs.
                           
                           
                              17.
                              
                                  a box of 18. bottles of oil & 4. of anchovies
                           
                           
                              18.
                              19. two boxes of 12. bottles of wine each.
                           
                           
                              20.
                              21. two boxes containing 59. bottles of syrup of punch.
                           
                           
                              22.
                              
                                  a box. containing horns, books, paper, prints.
                           
                           
                              23.
                              
                                  a box. iron chimney facings.
                           
                           
                              24.
                              25. two boxes. ornaments in lead.
                           
                        
                     
                            
                        
                    